Citation Nr: 1412994	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic myeloid leukemia.

2.  Entitlement to compensation for tinnitus under the provisions of 38 U.S.C.A. § 1151, as a residual of VA treatment in October 2006.

3.  Entitlement to compensation for right ear hearing loss under the provisions of 38 U.S.C.A. § 1151, as a residual of VA treatment in October 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to December 1968 and from February 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claims for compensation under 38 U.S.C.A. § 1151, additional development is warranted.  In his initial claim, the Veteran indicated that sustained additional disabilities as a result of VA treatment received in October 2007.  However, in his VA Form 9 substantive appeal, he stated that the treatment occurred in October 2006.  Records for this latter period have not been associated with the claims file and must be obtained on remand.

As these records may be pertinent to the Veteran's request to reopen his previously denied service connection claim for leukemia, that claim must also be remanded.  On remand, the Veteran's most recent VA treatment records should be associated with the claims file.  He should also be provided corrective VCAA notice as to the leukemia claim.

Finally, it appears that the Veteran filed a Federal Tort Claims Act (FTCA) lawsuit in April 2007.  Certain medical records or other evidence which is pertinent to the claim for compensation pursuant to 38 U.S.C.A. § 1151 may have been generated in connection with the FTCA claim, and such evidence must be obtained if possible.
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter informing him as to what evidence is required to substantiate his petition to reopen his claim for service connection for chronic myeloid leukemia in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The corrected VCAA letter must  include the date of the last final decision (i.e., September 2006 Board decision) in compliance with all the notice and assistance requirements set forth in the VCAA and Kent decision.
 
2.  Obtain the Veteran's treatment records from the VA Medical Center in Amarillo, TX for the period of October 2006 (to include any hospitalization on October 18, 2006) and associate them with the claims file.

3.  Obtain the Veteran's VA treatment records for the period from July 2010 to the present and associate them with the claims file.

4.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the Veteran in April 2007, to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  If such records are unavailable, this fact should be noted in the claims file.
 
5.  Next, conduct any other development that may be warranted based on the retrieved VA records, including obtaining any necessary medical opinions.

6.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




